Citation Nr: 1705077	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  14-26 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to total disability rating due to individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1968 to October 1970, and January 1971 to June 1971.  The appellant's discharge in June 1971 was under conditions other than honorable.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected ischemic heart disease (IHD).


CONCLUSION OF LAW

Resolving reasonable doubt the Veteran's favor, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  As the Board is granting the claim, no further discussion of the duties to notify and assist is necessary.  

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1) (2016).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340 (a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321 (b), 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332   (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. § 4.17(a) (2016).

The Veteran contends that he is unable to secure or maintain employment due to his service connected IHD.  A July 2011 questionnaire from his previous employer states that he is "still technically employed" and receiving a salary, but that he is not performing any type of work.  At the November 2016 Board hearing, the Veteran clarified that he is not currently employed.  Rather, he sold his interest in his business to his partner when he became unable to work, and is still receiving payments related to the sale.  Significantly, medical records reflect the Veteran has consistently described himself as "retired."  Resolving any reasonable doubt in the Veteran's favor, the Board finds that he is not currently employed.  

During the entire rating period on appeal, his disability evaluation for IHD has been 60 percent; thus, the Veteran meets the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a), and application of a TDIU is appropriate so long as the severity of the Veteran's IHD warrants such a rating.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Veteran was afforded a VA examination for IHD in May 2014.  On the examination report the examiner noted that the Veteran is able to tend to his daily needs, drove himself to his appointment, and was able to walk unassisted from his car to the facility.  The examiner's assessment noted that the Veteran is able to do light chores, but hires someone to assist with heavy chores such as mowing the grass, washing laundry, and cleaning the house.  He goes out to eat with a lady friend several times per week.  He drives himself to get fast food on other occasions.  He lives at home alone, shops independently for small purchases and is accompanied by a friend for larger purchases.  He continues to live independently, and is able to drive and leave home as he so desires.

An August 2015 private treatment note assessed "stroke: occipital with hemianopsia on the left.  Advised patient not to drive at this time."  On a November 2015 VA examination, the examiner did not check either "yes" or "no" with regard to the question about whether the heart condition impacts the Veteran's ability to work.  Rather the questionnaire notes that the Veteran has vision problems due to his stroke, which was "likely caused by arrhythmia and AFIB."  

A July 2016 statement from Dr. A.B.R. noted that the Veteran has "a history of coronary artery disease, severe ischemic cardiomyopathy, chronic systolic congestive heart failure class 2-3, permanent pacemaker placement, permanent atrial fibrillation chronically anticoagulated on warfarin, hypertension, hyperlipidernia, history of TIA/CVA, history of aortic root repair.  Most recent cardiac evaluation includes: Echocardiogram 3/20/16 revealing moderate mitral regurgitation, mildly dilated left atrium, mild concentric LVH, severely reduced LV function, EF 15-20%; most recent left heart catheterization for 516 revealed patent left main, patent LAD, patent circumflex, 80% mid right coronary artery lesion which was treated using drug-eluting stent."

An October 2016 echocardiogram report noted mild mitral regurgitation, mild aortic valve sclerosis, mild tricuspid regurgitation, moderately dilated left atrium, moderately increased left ventricular size, moderately reduced left ventricular function and an estimated ejection fraction of 35%.

At the November 2016 Board hearing, the Veteran testified that he holds a bachelor's degree.  He retired from his security consulting business in January 2007, and was awarded Social Security benefits in 2009.  He had a heart attack in 2004, followed by a stroke.  He testified that he cannot work because vision problems caused by his stroke prevent him from driving, and shortness of breath caused by his IHD prevent him from walking very far.  He described his previous position as extremely stressful and demanding.  He further testified that he can no longer play tennis or use his boat to go fishing due to shortness of breath.  He stated that his primary care physician, Dr. A.B.R., told him that he is "really not able to work," but that Dr. A.B.R. never put this statement into a letter.  

The Board finds that the Veteran is unable to work as a result of his service connected IHD.  Reviewing the evidence above reflects that the Veteran is very limited in his activities because of his service-connected heart condition.  For example, the May 2014 VA examiner noted the Veteran could do still drive, do some shopping, live independently and do light chores but could not perform chores such as washing laudry or cleaning the house.  The Federal Register indicated that activities such as level walking, driving and very light calisthenics would be consistent with three METs and would meet the proposed 100 percent criteria.  62 Fed. Reg. 65207, 65211.  The Federal register further explained that "while the development of cardiac symptoms at this level of activities indicates total impairment, it does not suggest that the patient is either housebound or helpless."  Id.  The Board also found it significant that the Veteran's ejection fraction has ranged from 15 to 35%, which would also correlate to a total rating.  The Veteran also competently reported that his physician told him that he really is not able to work.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence is competent and sufficient in certain instances to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  In light of the competent report of the Veteran's level of activity which is supported by both the VA examiner and private medical records, the Board finds that the Veteran cannot secure or maintain gainful employment due to his shortness of breath, which prevent him from driving to work and performing basic job functions.  

Considering the entire record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected disabilities.  38 C.F.R. § 4.16 (a).


ORDER

Entitlement to a TDIU is granted.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


